Citation Nr: 1109470	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-21 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a disability manifested by atrial fibrillation (claimed as heart disease), to include as a result of in-service exposure to herbicides.

2.  Entitlement to service connection for a disability manifested by tingling and numbness of the hands and feet, to include as a result of in-service exposure to herbicides.

3.  Entitlement to service connection for fungus of the toenails, left thigh, and groin, to include as a result of in-service exposure to herbicides.

4.  Entitlement to service connection for hypertension, to include as a result of in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of  January 2008 and March 2009 rating decisions in which the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin denied service connection for tingling and numbness of the hands and feet, and fungus of the toenails, left thigh and groin; and denied service connection for atrial fibrillation and hypertension, respectively.  

The Veteran has submitted new evidence in the form of a statement regarding his claims and duplicate copies of medical records.  The Veteran specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2010).  


FINDINGS OF FACT

1.  Atrial fibrillation was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service, including being a result of in-service exposure to herbicides. 

2.  At no time during the current appeal has a disability manifested by tingling and numbness of the hands and feet been diagnosed.  

3.  Fungus of the toenails, left thigh, and groin was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service, including being a result of in-service exposure to herbicides.
4.  Hypertension was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service, including being a result of in-service exposure to herbicides.


CONCLUSIONS OF LAW

1.  A disability manifested by atrial fibrillation not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

2.  A disability manifested by tingling and numbness of the hands and feet was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

3.  Fungus of the toenails, left thigh, and groin was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

4.  Hypertension was not incurred or aggravated in service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, pre-decisional letters dated in October 2007 (tingling and numbness and fungus) and November 2008 (atrial fibrillation and hypertension) complied with VA's duty to notify the Veteran with regards to the claims of service connection for tingling and numbness of the hands and feet; fungus of the toenails, left thigh, and groin; atrial fibrillation; and hypertension.  Specifically, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  They also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs) and post-service medical records.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  

The Board finds that medical opinions on the questions of service connection are not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an event, injury or disease in service other than exposure to herbicides, or during any pertinent presumptive period; or that his current disabilities might be related to his military service.  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  Certain chronic diseases, including hypertension and valvular heart disease, may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft- tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

The Board observes that the regulations pertaining to diseases presumptively associated with herbicide exposure have been recently amended.  VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2010).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  

In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  Chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy, however, must be manifest to a degree of 10 percent within one year after the last date on which the Veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Previously, the diseases for which service connection may be presumed to be due to an association with herbicide agents included AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Further, Note 2 under 38 C.F.R. § 3.309(e) states that, for the purposes of that section, "the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset." 

Recently, however, on August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina] to the list of diseases associated with exposure to certain herbicide agents.  A newly added Note 3 at the end of § 3.309 states that: "for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."   

Because the rule was identified as a major rule, implementation of the rule was subject to the provisions of the Congressional Review Act (CRA).  The CRA requires an agency to wait 60 days before implementing a major rule to allow Congress the opportunity to review the regulation.  On October 29, 2010, the Secretary issued a memorandum lifting the stay of appeals affected by the new herbicide-related presumptions.  See Chairman's Memorandum No. 01-10-37, "Lifting of Stay of Appeals Affected by New Herbicide-Related Presumptions."  The memorandum notes that the CRA waiting period for the regulation expired on October 30, 2010, and accordingly, the stay of the adjudication of the affected claims was lifted October 30, 2010.  

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran's personnel records confirm that he was stationed in the Republic of Vietnam from 1967-1968.  Furthermore, the Veteran is service-connected for prostate cancer as a result of herbicide exposure.  Therefore, his in-service exposure to herbicides is conceded.  

	A.  Disability Manifested By Atrial Fibrillation

The Veteran contends that he has atrial fibrillation as a result of exposure to herbicides in service.  The Veteran's STRs show no treatment for, or diagnosis of, any heart disorder.  His report of medical history at both his enlistment examination in June 1966 and his discharge examination in July 1968 show that the Veteran checked yes to whether he ever had, or currently had, pain/pressure in the chest and shortness of breath.  However, the Board reiterates that no treatment for the Veteran's heart was shown in service; indeed, the Veteran has not contended that any heart disorder was incurred in service.  Rather, the Veteran contends that exposure to herbicides caused his atrial fibrillation.  His discharge examination in July 1968 showed a clinically normal heart.

According to post-service medical records, the Veteran has had heart problems at least as early as 1996, when he underwent mitral valve repair.  An echocardiogram in August 2004 shows that the Veteran has valvular heart disease.  The earliest record of atrial fibrillation is dated in June 2006; the Veteran's cardiac risk factors were noted to be an inactive lifestyle.  A November 2008 letter from a VA physician indicate that there was no evidence in the literature that Agent Orange was related to atrial fibrillation; however, there was evidence that hypertension was related to atrial fibrillation and or atrial/flutter, which the Veteran had.  Additionally, Agent Orange was associated with diabetes mellitus; the literature did not exclude all possibilities.  None of the Veteran's post-service medical records showing treatment for atrial fibrillation indicate that it was related to his military service, including being due to herbicide exposure.

Based on a review of the evidence, the Board finds that service connection for atrial fibrillation is not warranted.  Although the Veteran has been diagnosed post-service with atrial fibrillation and valvular heart disease, the Board does not find that the evidence supports a finding that an in-service incurrence or aggravation of an injury or disease to the heart actually occurred.  In reaching this conclusion, the Board observes that the Veteran has not actually reported any other in-service injury or disease, aside from claiming that atrial fibrillation is due to exposure to herbicides.  Although 38 C.F.R. § 3.309(e) was recently amended to add ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina] to the list of diseases associated with exposure to certain herbicide agents, the evidence does not show that the Veteran has ischemic heart disease.  A newly added Note 3 at the end of § 3.309 provides that the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  In this regard, the Board observes that a May 2006 stress test showed no changes suggesting myocardial ischemia; additionally, a January 2008 letter from the Veteran's private cardiologist indicates that the Veteran's recent stress cardiolite study had not revealed an ischemia.  None of the Veteran's post-service medical records showing treatment for his heart indicate that he has been diagnosed with any heart disease included in the definition of ischemic heart disease.  Therefore, service connection on a presumptive basis for atrial fibrillation as due to exposure to herbicides must be denied.  

Moreover, as regards service connection on a direct basis to exposure to herbicides or otherwise to the Veteran's military service, there is no nexus evidence to support a finding of service connection.  As noted above, in January 2008, the Veteran's VA physician indicated that there was no evidence in the literature that Agent Orange was related to atrial fibrillation or valvular heart disease.  Moreover, a private treatment record in June 2006 shows that the Veteran's cardiac risk factors included an inactive lifestyle.  There is no indication that any medical professional has provided any opinion indicating that the Veteran's atrial fibrillation or valvular heart disease is directly related to his military service, including being due to exposure to herbicides.  

In reaching this conclusion, the Board observes that the Veteran has not contended that his atrial fibrillation or valvular heart disease had its onset in service; as noted above, the earliest indication of any heart problems is in 1996 when he underwent valve repair, almost three decades after his discharge from service.  The Veteran has not contended, nor does the evidence show, that he had heart problems in service or immediately thereafter service.

In this regard, the Board notes that, the Veteran's discharge examination in July 1968 showed a clinically heart.  The Board finds that the onset of any post-service heart disorders did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing heart problems until 1996, nearly three decades after discharge from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of heart complaints, symptoms, or findings for nearly three decades between the period of active service and his first heart problem is itself evidence which tends to show that atrial fibrillation and valvular heart disease did not have their onset in service or for years thereafter.  

Furthermore, the claims folder contains no competent evidence of atrial fibrillation or valvular heart disease associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service medical records indicate any etiology of the Veteran's atrial fibrillation or valvular heart disease.  Without evidence of an in-service event, injury, or disease to the Veteran's heart; or competent evidence of an association between a diagnosis of atrial fibrillation and valvular heart disease and the Veteran's active duty, service connection for either condition is not warranted.  

The Board acknowledges the Veteran's belief that his atrial fibrillation and valvular heart disease are related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection a disability manifested by atrial fibrillation.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a disability manifested by atrial fibrillation is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).

	B.  Disability Manifested By Tingling and Numbness of the Hands and Feet

The Veteran contends that he has tingling and numbness of the hands and feet that is due to exposure to herbicides in service.  His STRs show no treatment for, or diagnosis of, any disorder causing tingling and numbness.  His July 1968 discharge examination showed clinically normal upper and lower extremities.

According to post-service medical records, the Veteran has complained of tingling and numbness in his hands and feet as early as 1982.  A VA treatment record dated in January 1983 indicates a questioned diagnosis of carpal tunnel versus peripheral neuropathy.  An EMG in January 1983 was normal.  A VA treatment record in November 1984 shows that the Veteran's symptoms were suggestive of neuropathy.  Although the Veteran statements indicate that he continues to have tingling and numbness in his hands and feet, post-service treatment records since the claim was filed and dated through November 2009 fail to show a diagnosed disability associated with his symptomatology.   Moreover, there is no indication that the Veteran's complaints have been associated with his military service, including being a result of in-service exposure to herbicides.

Based on a review of the evidence, the Board finds that service connection for tingling and numbness of the hands and feet is not warranted.  Although the Veteran has repeatedly complained of tingling and numbness of the hands and feet, the evidence does not show a diagnosed disability of his hands and feet.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that the Veteran currently has the disability for which benefits are being claimed.  At no time since the Veteran filed his claim for service connection for tingling and numbness of the hands and feet has any chronic disorder been diagnosed.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  The Board observes that, although evidence showed possible diagnoses of carpal tunnel syndrome and peripheral neuropathy in the 1980s, more than two decades prior to the Veteran's claim, no definitive diagnosis was established at that time.  

The Veteran is competent to report about having tingling and numbness in the hands and feet.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, notwithstanding the Veteran's credible and competent contentions, the evidence of record does not show that at any time during the current appeal he has any diagnosed disorder of the upper or lower extremities for which service connection may be granted.  

Moreover, there is no indication that his complaints are related to his military service.  The Veteran has not contended that he incurred any injury or disease in service; rather, he has contended that his complaints are the result of exposure to herbicides.  In this regard, the Board observes that acute and subacute peripheral neuropathies are disabilities presumptively associated with exposure to herbicides.  However, the evidence does not show that the Veteran's complaints meet the definition of acute and subacute peripheral neuropathy as there is no indication of transient peripheral neuropathy that appeared within weeks or months of exposure to an herbicide agent and resolved within two years of the date of onset.  See 38 C.F.R. § 3.309(e).  Thus, service connection for the Veteran's complaints on a presumptive basis is not warranted.  

Moreover, the service treatment records do not show that any complaints of tingling and numbness had their onset in service.  In this regard, the Board notes that, the Veteran's discharge examination in July 1968 showed clinically upper and lower extremities; no disabilities were noted, and no complaints were made regarding any tingling and numbness.  

Thus, the Board finds that the onset of any complaints of tingling and numbness of the hands and feet did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing such complaints until 1982, over a decade after discharge from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of complaints, symptoms, or findings of tingling and numbness of the hands and feet until over a decade between the period of active service and his first numbness complaint is itself evidence which tends to show that any tingling and numbness of the hands and feet did not have its onset in service or for years thereafter.  

Furthermore, the claims folder contains no competent evidence of a diagnosed chronic disorder manifested by tingling and numbness of the hands and feet associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service medical records indicate any etiology to the Veteran's service.  Without evidence of an in-service event, injury, or disease to the Veteran's upper or lower extremities; or competent evidence of an association between a diagnosis of a disorder manifested by tingling and numbness of the hands and feet, service connection for tingling and numbness of the hands and feet is not warranted.

The Board acknowledges the Veteran's belief that he has tingling and numbness of the hands and feet related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to diagnosis and etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for tingling and numbness of the hands and feet.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to service connection for tingling and numbness of the hands and feet is denied.  See 38 U.S.C.A §5107.

	C.  Fungus of the Toenails, Left Thigh, and Groin

The Veteran contends that he has a fungus of the toenails, left thigh, and groin that is the result of exposure to herbicides.  His STRs show no complaints of, or treatment for, any fungus.  His July 1968 discharge examination showed clinically normal skin; no fungus was noted.

According to post-service medical records, the Veteran had complaints of a fungal rash as early as 1979.  A VA treatment record dated in October 1979 shows that the Veteran complained of a fungal-type rash on the right buttock, secondary to his stay in Vietnam.  His post-service diagnoses include tinea corporis, tinea pedia, and onychomycosis in 1984; and probable tinea corporis in 2006.  According to a VA treatment record dated in November 2009, the Veteran's active medications include a hydrocortisone cream used for skin inflammation.  The Veteran contends that he continues to experience fungal infections.  None of the Veteran's post-service medical records contain any etiology of the Veteran's fungus, nor do they otherwise indicate that any fungal infections are the result of military service.

Based on a review of the evidence, the Board finds that service connection for fungus of the toenails, left thigh, and groin is not warranted.  Although the Veteran has been diagnosed post-service with fungal infections, the Board does not find that the evidence supports a finding that an in-service incurrence or aggravation of an injury or disease to the Veteran's skin actually occurred.  In reaching this conclusion, the Board observes that the Veteran has not actually reported any other in-service injury or disease, aside from claiming exposure to herbicides.  However, fungal infections are not diseases presumptively related to herbicide exposure.  Moreover, as regards service connection on a direct basis to herbicide exposure, the Board finds that the evidence does not indicate that the Veteran's fungal infections are directly related to exposure to herbicides.  None of the Veteran's post-service medical records that show treatment for fungal infections contain any opinion relating such infections directly to herbicide exposure. 

Moreover, the service treatment records do not show that any fungal infections diagnosed post-service had their onset in service.  In reaching this conclusion, the Board acknowledges the Veteran's competent contentions regarding being treated for fungal infections was early as 1968.  See November 2008 notice of disagreement.  However, there are no medical records prior to 1979 showing treatment for fungal infections.  In this regard, the Board observes that the Veteran indicated seeking treatment from the VA Medical Center (VAMC) in Milwaukee, Wisconsin in 1968, right after discharge from service.  Id.  The RO obtained all the records available of treatment from the Milwaukee, Wisconsin VAMC, but there are no records earlier than 1979.  

In this regard, the Board notes that, the Veteran's discharge examination in October July 1968 showed clinically normal skin; no fungal infections were noted, and no complaints were made regarding any skin problems.  Thus, the Board finds that the onset of any post-service fungal infections did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing skin complaints until 1979, a decade after discharge from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of skin complaints, symptoms, or findings until a decade between the period of active service and his first skin complaint is itself evidence which tends to show that any fungal infections did not have their onset in service or for years thereafter.  

Moreover, although the earliest skin complaint was in 1979, there is no indication that the Veteran had a chronic disability at that time.  As discussed above, the Veteran's post-service medical records show various fungal infections, but at intermittent times.  In other words, there is no evidence that the Veteran had a chronic fungal infection as early as 1979.  [In any event, that one-time treatment occurred almost a decade after the Veteran's service.]  

Furthermore, the claims folder contains no competent evidence of a diagnosed fungal infection associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service medical records indicate any etiology to the Veteran's service.  Without evidence of an in-service event, injury, or disease to the Veteran's skin; or competent evidence of an association between a diagnosis of a chronic fungus of the toenails, left thigh, and groin, and the Veteran's active duty, service connection for fungus of the toenails, left thigh, and groin is not warranted.

The Board acknowledges the Veteran's belief that he has fungus of the toenails, left thigh, and groin related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to diagnosis and etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for fungus of the toenails, left thigh, and groin.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for fungus of the toenails, left thigh, and groin is denied.  See 38 U.S.C.A §5107.

	D.  Hypertension 

The Veteran contends that he has hypertension that is related to his military service, including being due to exposure to herbicides.  The Veteran's STRs show no treatment for, or diagnosis of, hypertension.  His discharge examination in July 1968 showed a clinically normal vascular system; his blood pressure was 136/88.

According to post-service medical records, the earliest documented diagnosis of hypertension was in 2005.  The Board acknowledges that in an Agent Orange claim form dated in 1984, the Veteran contended that medication taken for his numbness, skin, and intestinal complaints caused hypertension.  However, there is no medical diagnosis of hypertension included in the Veteran's post-service medical records prior to 2005.  Even if the Veteran did have hypertension prior to 2005, there are no medical records to indicate that it was diagnosed within one year from the Veteran's discharge from service.  None of the Veteran's post-service medical records contain any opinion as to etiology of the Veteran's hypertension, including whether it is related to his military service.  

Based on a review of the evidence, the Board finds that service connection for hypertension is not warranted.  Although the Veteran has been diagnosed post-service with hypertension, the Board does not find that the evidence supports a finding that an in-service incurrence or aggravation of an injury or disease to his vascular system occurred.  In reaching this conclusion, the Board observes that the Veteran has not actually reported any other in-service injury or disease, aside from claiming exposure to herbicides.  However, hypertension is not a disease presumptively related to herbicide exposure.  Moreover, as regards service connection on a direct basis to herbicide exposure, the Board finds that the evidence does not indicate that the Veteran's hypertension is directly related to exposure to herbicides.  None of the Veteran's post-service medical records that show treatment for hypertension contain any opinion relating hypertension directly to herbicide exposure. 

Moreover, the service treatment records do not show that hypertension diagnosed post-service had its onset in service.  In this regard, the Board notes that the Veteran's discharge examination in October July 1968 showed a clinically normal vascular system; no hypertension or high blood pressure was noted.  Thus, the Board finds that the onset of post-service hypertension did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing hypertension until 2005, over three decades after discharge from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of high blood pressure complaints, symptoms, or findings until over three decades between the period of active service and claim is itself evidence which tends to show that hypertension did not have its onset in service or for years thereafter.  

Furthermore, the claims folder contains no competent evidence of hypertension associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service medical records indicate any etiology to the Veteran's service.  Without evidence of an in-service event, injury, or disease to the Veteran's vascular system; or competent evidence of an association between a diagnosis of a hypertension, and the Veteran's active duty, service connection for hypertension is not warranted.

Moreover, as there is no evidence that hypertension was manifest to a degree of 10 percent or more within one year of the Veteran's discharge from service, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the Veteran's belief that he has hypertension related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hypertension is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for a disability manifested by atrial fibrillation (claimed as heart disease), to include as a result of in-service exposure to herbicides is denied.

Entitlement to service connection for a disability manifested by tingling and numbness of the hands and feet, to include as a result of in-service exposure to herbicides is denied.

Entitlement to service connection for fungus of the toenails, left thigh, and groin, to include as a result of in-service exposure to herbicides is denied.

Entitlement to service connection for hypertension, to include as a result of in-service exposure to herbicides is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


